Exhibit 10.15

 

FORM OF

ROLLOVER NON-QUALIFIED STOCK OPTION AGREEMENT

 

This Rollover Non-Qualified Stock Option Agreement (this “Agreement”) is made
this ____ day of October, 2020, between CuriosityStream Inc., a Delaware
corporation (formerly Software Acquisition Group Inc, the “Company”), and
______________ (the “Optionee”).

 

WHEREAS, CuriosityStream Inc. (“Old CuriosityStream”) previously granted to the
Optionee an option to purchase shares of common stock of Old CuriosityStream
(“Old CS Shares”) pursuant to that certain Nonstatutory Stock Option Agreement
(the “Old Option Agreement”), dated ________, and the Stock Option Plan of Old
CurisoityStream (the “Old Plan”) (such agreement and plan are attached for
convenience at Annex A);

 

WHEREAS, on August 10, 2020, the Company and CS Merger Sub, Inc. (“Merger Sub”)
a wholly owned subsidiary of the Company, entered into an Agreement and Plan of
Merger (the “Merger Agreement”1) with Old CuriosityStream and Hendricks Factual
Media LLC, as the majority stockholder of Old CuriosityStream, pursuant to
which, on October 14, 2020, Merger Sub merged with and into Old CuriosityStream,
with Old CuriosityStream surviving the merger as a wholly owned subsidiary of
the Company;

 

WHEREAS, under the terms of the Merger Agreement and in a manner intended to
comply with the requirements of Section 409A of the Code and the regulations
promulgated thereunder regarding the substitution and assumption of stock rights
by reason of a corporate transaction, as of immediately prior to the Effective
Time (as defined in the Merger Agreement), each stock option to purchase Old CS
Shares granted by Old CuriosityStream (an “Old Option”), whether vested or
unvested, that was outstanding immediately prior to the Effective Time was, by
virtue of the occurrence of the Effective Time and without any action on the
part of the Company, Old CuriosityStream or the holder thereof, converted into
the right to receive an option (a “New Option”) (i) with respect to a number of
Shares (rounded down to the nearest whole Share) equal to the product of (A) the
applicable number of Old CS Shares subject to such Old Option immediately prior
to the Effective Time and (B) the Option Exchange Ratio (as defined in the
Merger Agreement), (ii) at an exercise price per Share (rounded up to the
nearest whole share) equal to the quotient of (A) the exercise price per Old CS
Share of such Old Option immediately prior to the Effective Time and (B) the
Option Exchange Ratio;

 

WHEREAS, each New Option shall be subject to the terms and conditions of the
Company's 2020 Omnibus Incentive Plan (the “Plan”2), but shall continue to have,
and shall be subject to, the same vesting and exercise terms and conditions as
applied to the corresponding Old Option immediately prior to the Effective Time;

 

[FOR LISTED PARTICIPANTS ONLY]

 

WHEREAS, the Optionee is a Listed Participant as defined in Annex A to the
Merger Agreement;

 



 



1The Merger Agreement is filed as Annex A to the Definitive Proxy Statement
filed by the Company with the Securities Exchange Commission on September 22,
2020 (the “Proxy Statement”).

2The Plan is filed as Annex C of the Proxy Statement.

 

 

 

 

WHEREAS, the Company and the Optionee desire to confirm and evidence the
conversion of the options previously granted to the Optionee pursuant to the Old
Option Agreement, as provided in the Merger Agreement; and

 

WHEREAS, the Company and the Optionee understand and agree that any capitalized
terms used herein, if not otherwise defined, shall have the same meanings as in
the Plan (the Optionee being referred to in the Plan as a “Participant”).

 

NOW, THEREFORE, in consideration of the forgoing and following mutual covenants
and for other good and valuable consideration, the parties agree as follows:

 

1. Confirmation of Option Conversion. The parties hereby evidence and confirm
the conversion of the Old Option granted to the Optionee under the Old Option
Agreement for a New Option, as set forth on the signature page of this
Agreement, in accordance with the Merger Agreement. The Optionee acknowledges
that, as a result of the conversion, the Optionee has no right to purchase, or
any other right in respect of, equity of Old CuriosityStream. The terms and
conditions of the New Option shall be subject to the Plan, which is incorporated
herein by reference. The Optionee acknowledges that the definitive records
pertaining to the New Option, and exercises of rights with respect to the New
Option, shall be retained by the Company. The Option is intended to be a
Non-Qualified Stock Option.

 

2. Vesting. Subject to the Plan and this Agreement, the New Option has either
vested or shall become vested as set forth on the signature page of this
Agreement, subject to the continuous employment of the Optionee with the Company
until the applicable vesting date. Notwithstanding the foregoing, and in
accordance with the Old Option Agreement, if the Optionee’s services are
terminated by Old CuriosityStream (other than for cause), at any time within the
six (6) month period immediately following a Change in Control (as defined in
the Old Plan), any portion of the New Option that is then unvested shall become
immediately vested. Once vested in accordance with the provisions of this
Agreement or the Plan, the New Option may be exercised at any time and from time
to time prior to the 10th anniversary of the Grant Date (set forth on the
signature page of this Agreement), or such earlier time as is provided in the
Plan. Options may only be exercised with respect to whole Shares.

 

3. Manner of Exercise. Subject to such reasonable administrative regulations as
the Administrator may adopt from time to time, the exercise of the New Option by
the Optionee shall be pursuant to procedures set forth in the Plan or
established by the Administrator from time to time and shall include the
Optionee specifying the proposed date on which the Optionee desires to exercise
the New Option (the “Exercise Date”), the number of whole Shares with respect to
which the Option is being exercised (the “Exercise Shares”) and the aggregate
Exercise Price for such Exercise Shares or such other or different requirements
as may be imposed by the Company. Unless otherwise determined by the
Administrator, and subject to such other terms, representations and warranties
as the Administrator may deem appropriate, (i) on or before the Exercise Date,
the Optionee shall deliver to the Company full payment for the Exercise Shares
in United States dollars in cash, or cash equivalents satisfactory to the
Company, in an amount equal to the aggregate Exercise Price plus, if required by
the Administrator, any required withholding taxes or other similar taxes,
charges or fees (including, if available, pursuant to a broker-assisted cashless
exercise program established by the Company whereby the Optionee may exercise
the New Option by an exercise-and-sell procedure in which the Exercise Price
(together with any required withholding taxes or other similar taxes, charges or
fees) is obtained from the sale of shares in the public market) and (ii) the
Company shall register the issuance of the Exercise Shares on its records (or
direct such issuance to be registered by the Company’s transfer agent). The
Company may require the Optionee to furnish or execute such other documents as
the Company shall reasonably deem necessary (i) to evidence such exercise or
(ii) to comply with or satisfy the requirements of the Securities Act,
applicable state or non-U.S. securities laws or any other law.

 

2

 

 

4. Forfeiture. The section in the Old Option Agreement entitled “Forfeiture”
shall continue to apply to the New Option to the same extent as such section
applied to the Old Option. In addition, the Optionee acknowledges and agrees
that, pursuant to the Plan, the Optionee shall be subject to the Company’s
clawback policies and any generally applicable disgorgement or forfeiture
provisions or as required by applicable law after the date of this Agreement.

 

5. Non-Assignability. The New Option shall not be transferable by the Optionee
and shall be exercisable only by the Optionee, except as the Plan or this
Agreement may otherwise provide.

 

6. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given as provided in the Old Option Agreement.

 

7. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware.

 

8. Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury of any claim or cause of action in any legal
proceeding arising out of or related to this Agreement or the transactions or
events contemplated hereby or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of any party hereto. The
parties hereto each agree that any and all such claims and causes of action
shall be tried by a court trial without a jury. Each of the parties hereto
further waives any right to seek to consolidate any such legal proceeding in
which a jury trial has been waived with any other legal proceeding in which a
jury trial cannot or has not been waived.

 

9. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

10. Authorization To Share Personal Data. The Optionee authorizes any the
Company and any Affiliate of the Company that employs the Optionee or that
otherwise has or lawfully obtains personal data relating to the Optionee to
divulge or transfer such personal data to the Company or to a third party, in
each case in any jurisdiction, if and to the extent appropriate in connection
with this Agreement or the administration of the Plan.

 

11. No Rights as Stockholder; No Voting Rights. The Optionee shall have no
rights as a stockholder of the Company with respect to any Shares covered by the
New Option until the exercise of the New Option and delivery of the Exercise
Shares.

 

3

 

 

12. No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Optionee any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.

 

13. Waiver; Amendment. Any party hereto or beneficiary hereof may by written
notice to the other parties (A) extend the time for the performance of any of
the obligations or other actions of the other parties under this Agreement, (B)
waive compliance with any of the conditions or covenants of the other parties
contained in this Agreement and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder. This Agreement may not be
amended, modified or supplemented orally, but only by a written instrument
executed by the Optionee and the Company.

 

[remainder of this page intentionally blank; signature page follows]

 



4

 

 

Grant Date:

 

__________

 

Number of Shares under New Option and New Exercise Price:

 

Old Option

New Option Number of Old CS Shares Old Exercise Price Number of Shares New
Exercise Price        

 

Vesting Schedule of New Options:

 

Number of Shares

Vesting Date            

 

[FOR LISTED PARTICIPANTS ONLY]

[Accelerated Vesting:

 

The Accelerated Vesting Provisions in Annex B shall Apply to the New Options]

 

***

 

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.

 

CURIOUSITYSTREAM INC.   OPTIONEE             By:                      Its:      

 



5

 

 

Annex A

Old Option Agreement and Old Plan

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT is effective this ___ day of __________, 20__ (the “Grant Date”)
between CuriosityStream Inc., a Delaware corporation (the “Company”), and
______________ (the “Optionee”).

 

WHEREAS, the Company desires to grant to the Optionee an option to purchase
shares of its class A common capital stock (the “Shares”), under the Company's
Stock Option Plan attached as Exhibit 1 (the “Plan”); and

 

WHEREAS, the Company and the Optionee understand and agree that any capitalized
terms used herein, if not otherwise defined, shall have the same meanings as in
the Plan (the Optionee being referred to in the Plan as a “Participant”).

 

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

 

1.GRANT OF OPTION

 

The Company grants to the Optionee the right and option to purchase all or any
part of an aggregate of __________ Shares (the “Option”) on the terms and
conditions and subject to all the limitations set forth herein and in the Plan,
which are incorporated herein by reference. The Optionee acknowledges receipt of
a copy of the Plan and acknowledges that the definitive records pertaining to
the grant of this Option, and exercises of rights hereunder, shall be retained
by the Company. The Option granted herein is intended to be a Nonstatutory
Option as defined in the Plan.

 

2.EXERCISE PRICE

 

The purchase price of the Shares subject to the Option (the “Exercise Price”)
shall be the Fair Market Value of the Shares as of the Grant Date. The Fair
Market Value of the Shares as of the Grant Date to the best information of the
Committee is set forth in Exhibit 2 hereto. The foregoing notwithstanding, the
Optionee acknowledges that the Company cannot and has not guaranteed that a
third-party valuation will recommend or the Internal Revenue Service (“IRS”)
will agree that the per Share Exercise Price of the Option equals or exceeds the
fair market value of a Share on the Grant Date in a later determination. The
Optionee agrees that if: (a) the Company subsequently has a valuation analysis
conducted that determines or recommends a different Fair Market Value of the
Shares as of the Grant Date from that set forth in Exhibit 2 hereto, the Company
may consider and treat the Shares as if such revised valuation recommendation is
the Fair Market Value per Exhibit 2 hereto, or (b) the IRS determines that the
Option was granted with a per Share Exercise Price that was less than the fair
market value of a Share on the Grant Date, the Optionee shall be solely
responsible for any costs or tax liabilities related to such a determination.

 



6

 

 

3.EXERCISE OF OPTION

 

Subject to the Plan and this Agreement, the Option shall be exercisable as
follows:

 

    EXERCISE PERIOD Number of Shares   Commencement Date   Expiration Date    
[Grant Date], +1 yr   [Day Before GD], +10 yr     [Grant Date], +2 yr   [same as
above]     [Grant Date], +3 yr   [same as above]     [Grant Date], + 4 yr  
[same as above]

 

Notwithstanding the foregoing, if the Optionee’s services are terminated by the
Company (other than for cause, as such term is defined in the Plan), at any time
within the six (6) month period immediately following a Change in Control, one
hundred percent (100%) of the Shares which are otherwise unvested shall become
immediately exercisable and vested. For purposes of this Agreement, a “Change in
Control” shall be deemed to occur on the earliest of (a) the purchase or other
acquisition of outstanding shares of the Company’s capital stock by any entity,
person or group of beneficial ownership, as that term is defined in Rule 13d-3
under the Securities Exchange Act of 1934 (other than the Company or one of its
subsidiaries or employee benefit plans), in one or more transactions, such that
the holder, as a result of such acquisition, now owns more than 50% of the
outstanding capital stock of the Company entitled to vote for the election of
directors (“Voting Stock”); (b) the completion by any entity, person, or group
(other than the Company or one of its subsidiaries or employee benefit plans) of
a tender offer or an exchange offer for more than 50% of the outstanding Voting
Stock of the Company; (c) the effective time of (1) a merger or consolidation of
the Company with one or more corporations as a result of which the holders of
the outstanding Voting Stock of the Company immediately prior to such merger or
consolidation hold less than 50% of the Voting Stock of the surviving or
resulting corporation immediately after such merger or consolidation, or (2) a
transfer of all or substantially all of the property or assets of the Company
other than to an entity of which the Company owns at least 80% of the Voting
Stock, or (3) the approval by the stockholders of the Company of a liquidation
or dissolution of the Company; and (d) the election to the Board of Directors of
the Company, without the recommendation or approval of the incumbent Board of
Directors (the “Incumbent Board”), of directors constituting a majority of the
number of directors of the Company then in office, provided that any person who
becomes a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934) shall be, for purposes of this section, considered as
though such person was a member of the Incumbent Board.

 

7

 

 

4.ISSUANCE OF STOCK

 

The Option may be exercised in whole or in part (to the extent that it is
exercisable in accordance with its terms) by giving written notice (or any other
approved form of notice) to the Company. Such written notice shall be signed by
the person exercising the Option, shall state the number of Shares with respect
to which the Option is being exercised, shall contain the warranty, if any,
required under the Plan and shall specify a date (other than a Saturday, Sunday
or legal holiday) not less than five (5) nor more than ten (10) days after the
date of such written notice, as the date on which the Shares will be purchased,
at the principal office of the Company during ordinary business hours, or at
such other hour and place agreed upon by the Company and the person or persons
exercising the Option, and shall otherwise comply with the terms and conditions
of this Agreement and the Plan. On the date specified in such written notice
(which date may be extended by the Company if any law or regulation requires the
Company to take any action with respect to the Option Shares prior to the
issuance thereof), the Company shall accept payment for the Option Shares and
shall deliver to the Optionee as soon as practicable thereafter an appropriate
certificate or certificates for the Shares as to which the Option was exercised.
The Optionee shall, if the Company so requires, enter into a shareholders'
agreement on the date on which the Shares are purchased.

 

The Exercise Price shall be payable at the time of exercise as determined by the
Company in its sole discretion either:

 

(a)in cash, by certified check or bank check, or by wire transfer;

 

(b)in whole shares of the Company's common stock (including, without limitation,
by the Company delivering to the Optionee a lesser number of Shares having a
Fair Market Value on the date of exercise equal to the amount by which the Fair
Market Value of the Shares for which the Option is exercised exceeds the
Exercise Price of such Shares), provided, however, that (i) if such shares were
acquired pursuant to an incentive stock option plan (as defined in Code Section
422) of the Company or Affiliate, then the applicable holding period
requirements of said Section 422 have been met with respect to such shares, (ii)
if the Optionee is subject to the reporting requirements of Section 16 of the
Securities Exchange Act of 1934, as amended from time to time, and if such
shares were granted pursuant to an option, then such option must have been
granted at least six (6) months prior to the exercise of the Option hereunder,
and (iii) the transfer of such shares as payment hereunder does not result in
any adverse accounting consequences to the Company;

 

(c)through the delivery of cash or the extension of credit by a broker-dealer to
whom the Optionee has submitted notice of exercise or otherwise indicated an
intent to exercise an Option (a so-called “cashless” exercise); or

 

(d)in any combination of (a), (b) or (c) above.

 

The Fair Market Value of any stock to be applied toward the Exercise Price shall
be determined as of the date of exercise of the Option. Any certificate for
shares of outstanding stock of the Company used to pay the Exercise Price shall
be accompanied by a stock power duly endorsed in blank by the registered holder
of the certificate, with signature guaranteed in the event the certificate shall
also be accompanied by instructions from the Optionee to the Company's transfer
agent with respect to disposition of the balance of the shares covered thereby.

 

8

 

 

The Company shall pay all original issue taxes with respect to the issuance of
Shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith. The holder of this Option shall have the
rights of a stockholder only with respect to those Shares covered by the Option
which have been registered in the holder's name in the share register of the
Company upon the due exercise of the Option.

 

5.REPURCHASE RIGHT

 

(a)Notice Prior to Sale or Transfer. The Optionee may not sell or otherwise
transfer the Shares purchased pursuant to the exercise of all or part of this
Option without first notifying the Company (the “Notice”). The Notice to the
Company must be in writing and mailed to the Company by certified mail return
receipt requested with a postal date stamp which date shall not be less than
sixty (60) days before the date of the proposed sale or transfer. The Notice
shall state the number of Shares proposed to be sold or transferred, the date of
the proposed sale or transfer, the name and address of the proposed transferee,
the number of Shares then held by the proposed transferee, the proposed sale or
transfer price, and the terms and conditions of the sale or transfer. The
Company or its assignee(s) then shall have the right to purchase the Shares
proposed to be sold or transferred at the lesser of (i) the price set forth in
the Notice, or (ii) the price as determined in Paragraph 5(c), below, and on the
other terms set forth herein.

 

(b)Termination of Services. Except as otherwise set forth in Paragraph 5(a),
above, beginning on the date nine (9) months following the date the Optionee’s
position with the Company terminates (or, if earlier, six (6) months following
the date the Optionee last exercised an Option hereunder, if the Optionee is no
longer permitted to exercise any Option, but in no event prior to the date the
Optionee’s position with the Company terminates), the Company or its assignee(s)
shall have the right to purchase the Optionee’s Shares at the price as
determined in Paragraph 5(c), below, and on the other terms set forth herein.

 

(c)Offer Price. Except as may otherwise be provided in Paragraph 5(a), above,
the Shares shall be purchased at a price equal to their Stipulated Value. For
purposes of this Paragraph 5, the “Stipulated Value” of the Shares shall be
equal to the fair market value of the Shares on the date of the repurchase of
the Shares, which value shall be based upon (i) the most recent grant of an
Option under the Plan or, if more recent, (ii) the most recent cash purchase of
equity securities of the Company by a bona fide third party investor (an “Equity
Financing”), provided such Option grant or Equity Financing has occurred within
the six (6) month period preceding the date of the proposed repurchase of the
Shares. If no Option grant or Equity Financing has occurred within such six (6)
month period, then the Stipulated Value of the Shares shall be equal to the fair
market value of the Shares as determined by the Company’s Board of Directors.
The Stipulated Value of the Shares as so determined shall be final, binding and
conclusive on all parties. Notwithstanding the above, if the Optionee’s position
with the Company was terminated for cause (as such term is defined in the Plan),
the purchase price for all of the Shares in that event shall be equal to the
Exercise Price set forth in Paragraph 2 or, if less, the Stipulated Value as
determined in accordance with this Paragraph 5(c). Notwithstanding the
foregoing, the purchase price, if any, shall be reduced by the value of any
dividends paid in respect of the Shares between the date with respect to which
the fair market value is determined and the date of the closing of the
repurchase of the Shares.

 

9

 

 

(d)Right of Repurchase. The Company or its assignee(s) shall have ninety (90)
days from the date of the receipt of the Notice or three hundred sixty-five
(365) days from the termination of the Optionee’s services to exercise the right
to purchase or otherwise acquire all or any of the Shares. In the event of a
repurchase under Paragraph 5(a), the Company or its assignee(s) shall exercise
its right to purchase or otherwise acquire the Shares by giving written notice
thereof to the Optionee (or the Optionee’s legal representative in the event of
his or her death) within ninety (90) days of the receipt of the Notice. In the
event of a repurchase under Paragraph 6(b), the Company or its assignee(s) shall
exercise its right to purchase or otherwise acquire the Shares by giving written
notice thereof to the Optionee (or the Optionee’s legal representative in the
event of his or her death) between the ninth month following the termination of
the Optionee’s services (or, if earlier, the sixth (6th) month following the
date the Optionee last exercised an Option hereunder, if the Optionee is no
longer permitted to exercise any Option, but in no event prior to the date the
Optionee’s position with the Company terminates) and three hundred sixty-five
(365) days following such termination. If the Company or its assignee(s)
provides notice of its decision to so exercise, the purchase and sale of such
Shares shall be consummated as soon as practicable at the principal office of
the Company at the time and date specified in such notice to the Optionee. The
purchase price may, at the Company’s or its assignee(s)’ discretion, be payable
through the issuance of a note, with a term not to exceed five (5) years and
which note shall bear interest at a commercially reasonable rate.

 

(e)Sale Upon Change in Ownership of the Company. Notwithstanding anything in
this Paragraph 5 to the contrary, in the context of a pending Change in Control,
(i) the Optionee shall vote his or her Shares in favor of such Change in
Control, shall tender his or her Shares if and as required under the applicable
purchase or merger agreement (and/or be required to exercise any portion of the
Option which is vested or becomes vested upon such Change in Control, which
Option, if not then exercised, will expire immediately after such Change in
Control) and shall execute the purchase or merger agreement and other related
instruments negotiated by the Company and approved by the Board of Directors of
the Company and (ii) the Optionee expressly covenants and agrees to waive any
dissenters’ rights under applicable law. The purchase and sale of such Shares
shall be consummated at the same time, on the same basis, and pursuant to the
same conditions upon which payments are made to all other stockholders of the
Company under the terms of the applicable Change in Control. The remaining
Shares subject to the Option, if any, shall continue to become exercisable in
accordance with the vesting schedule set forth in Paragraph 3. For purposes of
this Agreement, a “Change in Control” shall be deemed to occur on the earliest
of (a) the purchase or other acquisition of outstanding shares of the Company’s
capital stock by any entity, person or group of beneficial ownership, as that
term is defined in Rule 13d-3 under the Securities Exchange Act of 1934 (other
than the Company or one of its subsidiaries or employee benefit plans), in one
or more transactions, such that the holder, as a result of such acquisition, now
owns more than 50% of the outstanding capital stock of the Company entitled to
vote for the election of directors (“Voting Stock”); (b) the completion by any
entity, person, or group (other than the Company or one of its subsidiaries or
employee benefit plans) of a tender offer or an exchange offer for more than 50%
of the outstanding Voting Stock of the Company; (c) the effective time of (1) a
merger or consolidation of the Company with one or more corporations as a result
of which the holders of the outstanding Voting Stock of the Company immediately
prior to such merger or consolidation hold less than 50% of the Voting Stock of
the surviving or resulting corporation immediately after such merger or
consolidation, or (2) a transfer of all or substantially all of the property or
assets of the Company other than to an entity of which the Company owns at least
80% of the Voting Stock, or (3) the approval by the stockholders of the Company
of a liquidation or dissolution of the Company; and (d) the election to the
Board of Directors of the Company, without the recommendation or approval of the
incumbent Board of Directors (the “Incumbent Board”), of directors constituting
a majority of the number of directors of the Company then in office, provided
that any person who becomes a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Securities Exchange Act of 1934) shall be, for purposes of
this section, considered as though such person was a member of the Incumbent
Board.

 

10

 

 

If the Company or the holders of the Company’s securities enter into any
negotiation or transaction for which Rule 506 (or any similar rule then in
effect) promulgated by the Securities and Exchange Commission under the
Securities Act of 1933 may be available with respect to such negotiation or
transaction (including a merger, consolidation or other reorganization), the
Optionee shall, at the request of the Company, appoint a purchaser
representative (as such term is defined in Rule 501 (or any similar rule then in
effect) promulgated by the Securities and Exchange Commission under the
Securities Act of 1933) reasonably acceptable to the Company. If the Optionee
appoints the purchaser representative designated by the Company, the Company
will pay the fees for such purchaser representative, but if the Optionee
declines to appoint the purchaser representative designated by the Company, the
Optionee will appoint another purchaser representative (reasonably acceptable to
the Company), and the Optionee will be responsible for the fees of the purchaser
representative so appointed.

 

(f)Disability or Death of the Optionee. Upon the termination of the Optionee’s
services as the result of his or her Disability or death (or upon the Disability
or death of the Optionee within the three (3) month period following the
termination of his or her services (other than upon a termination for cause, as
defined in the Plan)), the date nine (9) months following such death or, in the
case of Disability, nine (9) months following the termination of the Optionee’s
services as a result of such Disability (or, in either case, if earlier, the
expiration of the originally prescribed term of the Option) shall be treated as
the date the Optionee’s services with the Company terminates for purposes of
Paragraphs 5(b) and 5(d).

 

(g)Removal of Repurchase Provision. The right of repurchase of the Company or
its assignee(s) shall become null and void upon the occurrence of one of the
following events:

 

11

 

 

(i)Upon the first sale of common stock by the Company to underwriters for the
account of the Company pursuant to a registration statement under the Securities
Act of 1933, as amended, filed with and declared effective by the Securities and
Exchange Commission, with minimum net proceeds of Twenty Million Dollars
($20,000,000); or

 

(ii)In the event of a sale or transfer pursuant to Paragraph 5(a), above, the
failure of the Company or its assignee(s) to exercise its right of repurchase as
to all of the Shares, provided, however, that, upon such failure, the Optionee
shall then be free for a period of sixty (60) days following the date of the
proposed sale or transfer as set forth in the Notice to sell or transfer the
Shares not repurchased to the same proposed transferee named in the Notice at
the same exact price and on the same exact terms and conditions set forth in the
Notice and, provided further, that prior to and as a condition of any sale or
transfer of the Shares, the prospective transferee shall execute a counterpart
of Paragraph 5 of this Agreement. If the Optionee fails to sell or transfer the
Shares as provided herein within such sixty (60) day period, the Shares shall
again be subject to all of the restrictions of this Paragraph 5.

 

(h)Extension of Repurchase Right. Notwithstanding anything to the contrary
contained herein, all repurchases of Shares by the Company shall be subject to
applicable restrictions contained in the Delaware General Corporation Law and in
the Company’s and its subsidiaries’ debt and equity financing agreements. If any
such restrictions prohibit the repurchase of the Shares hereunder to which the
Company otherwise is entitled, the Company may make such repurchases as soon as
it is permitted and able to do so under such restrictions and based upon such
procedures as the Company may then establish.

 

6.FORFEITURE

 

If the Optionee violates the Standards of Conduct contained in sections 4.1
through 4.5 of the current Company Employee Handbook attached hereto as Exhibit
3 (the “Protective Policies”), any grant, exercise, payment, delivery or
transfer made pursuant to this Agreement during the period of the breach, or
during the two (2) year period prior to the breach, of the Protective Policies
shall be rescinded. The Company shall notify the Optionee in writing of any such
rescission within one (1) year of the date it acquires actual knowledge of such
breach. Within ten (10) days after receiving such a notice from the Company, the
Optionee shall pay to the Company the amount of any gain realized or payment
received as a result of the grant, exercise, payment, delivery or transfer
pursuant to the Option. Such payment shall be made either in cash or by
returning to the Company the number of Shares that the Optionee received in
connection with the rescinded grant, exercise, payment, delivery or transfer.
The Company’s rights of rescission hereunder shall be in addition to any and all
other remedies that may be available to the Company at law or in equity in such
event, including, without limitation, the right to request any court of
competent jurisdiction to issue a decree of specific performance or issue a
temporary and permanent injunction, without the necessity of the Company posting
bond or furnishing other security and without proving special damages or
irreparable injury, enjoining and restricting the breach, or threatened breach,
of any such covenant.

 



12

 

 

Further and notwithstanding anything herein or in the Plan or in any other
agreement to the contrary, if the Optionee is an executive officer of the
Company, in the event of any accounting restatement resulting from material
noncompliance with financial reporting requirements under federal securities
laws, any grant, exercise, payment, delivery or transfer made pursuant to this
Agreement during the three year period preceding the date on which the Company
is required to prepare an accounting restatement, or as may otherwise be
mandated or modified under regulations promulgated pursuant to the Dodd-Frank
Wall Street and Consumer Protection Act of 2010, shall be rescinded and subject
to clawback. Further, without limiting the foregoing, any grant, exercise,
payment, delivery or transfer made pursuant to this Agreement which is subject
to recovery under any other law, government regulation, stock exchange listing
requirement or Company policy will be subject to such clawbacks or deductions as
may be required to be made pursuant to such law, government regulation, stock
exchange listing requirement or Company policy.

 

7.NON-ASSIGNABILITY

 

This Option shall not be transferable by the Optionee and shall be exercisable
only by the Optionee, except as the Plan or this Agreement may otherwise
provide.

 

8.NOTICES

 

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by registered or certified mail, return receipt requested,
addressed as follows:

 

 

  To the Company: 8484 Georgia Avenue, Suite 700       Silver Spring, Maryland
20910       Attention:              Chief Operating Officer and General Counsel
          To the Optionee:                    

  

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given when
mailed in accordance with the foregoing provisions.

 

9.GOVERNING LAW

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware.

 

10.WAIVER OF JURY TRIAL

 

Each of the parties hereto hereby irrevocably waives any and all right to trial
by jury of any claim or cause of action in any legal proceeding arising out of
or related to this Agreement or the transactions or events contemplated hereby
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of any party hereto. The parties hereto each agree that any
and all such claims and causes of action shall be tried by a court trial without
a jury. Each of the parties hereto further waives any right to seek to
consolidate any such legal proceeding in which a jury trial has been waived with
any other legal proceeding in which a jury trial cannot or has not been waived.

 

13

 

 

11.BINDING EFFECT

 

This Agreement shall (subject to the provisions of Paragraph 7 hereof) be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.

 

CURIOSITYSTREAM INC.   OPTIONEE       By:       Its: Chief Operating Officer and
General Counsel    

  

14

 

 

Exhibit 1 to Stock Option Agreement

 

CURIOSITYSTREAM INC.

AMENDED AND RESTATED

STOCK OPTION PLAN

 

I.PURPOSE AND DEFINITIONS

 

A.PURPOSE OF THE PLAN

 

The Plan is intended to encourage ownership of Shares by Eligible Employees and
Key Non-Employees in order to attract and retain such Eligible Employees in the
employ of the Company or an Affiliate, or to attract such Key Non-Employees to
provide services to the Company or an Affiliate, and to provide additional
incentive for such persons to promote the success of the Company or an
Affiliate.

 

B.DEFINITIONS

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Plan, have the following meanings:

 

1.Affiliate means a corporation which, for purposes of Section 424 of the Code,
is a parent or subsidiary of the Company, direct or indirect.

 

2.Board means the Board of Directors of the Company.

 

3.Code means the Internal Revenue Code of 1986, as amended.

 

4.Committee means the committee to which the Board delegates the power to act
under or pursuant to the provisions of the Plan, or the Board if no committee is
selected. If the Board delegates powers to a committee, and if the Company is or
becomes subject to Section 16 of the Exchange Act, then, if necessary for
compliance therewith, such committee shall consist of not less than two (2)
members of the Board, each member of which must be a “non-employee director,”
within the meaning of the applicable rules promulgated pursuant to the Exchange
Act. If the Company is or becomes subject to Section 16 of the Exchange Act, no
member of the Committee shall receive any Option pursuant to the Plan or any
similar plan of the Company or any Affiliate while serving on the Committee
unless the Board determines that the grant of such an Option satisfies the then
current Rule 16b-3 requirements under the Exchange Act.

 

5.Common Stock means the class A common stock, $1.00 par value, of the Company.

 

6.Company means CuriosityStream Inc., a Delaware corporation, and includes any
successor or assignee entity or entities into which the Company may be merged,
changed, or consolidated; any entity for whose securities the securities of the
Company shall be exchanged; and any assignee of or successor to substantially
all of the assets of the Company.

15

 

 

7.Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

8.Eligible Employee means an employee of the Company or of an Affiliate
(including, without limitation, an employee who also is serving as an officer or
director of the Company or of an Affiliate), designated by the Board or the
Committee as being eligible to be granted one or more Options under the Plan.

 

9.Exchange Act means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto.

 

10.Fair Market Value means, if the Shares are listed on any national securities
exchange or quoted on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”), the closing sales price, if any, on the largest
such exchange or on NASDAQ, as applicable, on the valuation date, or, if none,
on the most recent trade date immediately prior to the valuation date provided
such trade date is no more than thirty (30) days prior to the valuation date. If
the Shares are not then either listed on any such exchange or quoted on NASDAQ,
or there has been no trade date within such thirty (30) day period, the fair
market value shall be the mean between the average of the “Bid” and the average
of the “Ask” prices, if any, as reported by the Electronic Quotation Service or
OTC Markets Group, Inc. (or such equivalent reporting service) for the valuation
date, or, if none, for the most recent trade date immediately prior to the
valuation date provided such trade date is no more than thirty (30) days prior
to the valuation date. If the fair market value cannot be determined under the
preceding three sentences, it shall be determined in good faith by the
Committee.

 

11.Incentive Option means an Option which, when granted, is intended to be an
“incentive stock option,” as defined in Section 422 of the Code.

 

12.Key Non-Employee means a non-employee director, consultant, or independent
contractor of the Company or of an Affiliate who is designated by the Board or
the Committee as being eligible to be granted one or more Options under the
Plan. For purposes of this Plan, a non-employee director shall be deemed to
include the employer or other designee of such non-employee director, if the
non-employee director is required, as a condition of his or her employment, to
provide that any Option granted hereunder be made to the employer or other
designee.

 

13.Nonstatutory Option means an Option which, when granted, is not intended to
be an “incentive stock option,” as defined in Section 422 of the Code, or that
subsequently fails to comply with the requirements of Section 422 of the Code.

 

14.Option means a right or option granted under the Plan.

 

16

 

 

15.Option Agreement means an agreement between the Company and a Participant
executed and delivered pursuant to the Plan.

 

16.Participant means an Eligible Employee to whom one or more Incentive Options
or Nonstatutory Options are granted under the Plan, and a Key Non-Employee to
whom one or more Nonstatutory Options are granted under the Plan.

 

17.Plan means this Stock Option Plan, as amended from time to time.

 

18.Shares means the following shares of the capital stock of the Company as to
which Options have been or may be granted under the Plan: treasury shares or
authorized but unissued Common Stock, $1.00 par value, or any shares of capital
stock or securities into which the Shares are changed or for which they are
exchanged within the provisions of Article VI of the Plan.

 

II.SHARES SUBJECT TO THE PLAN

 

The aggregate number of Shares as to which Options may be granted from time to
time shall be as indicated in Schedule A (subject to adjustment for stock
splits, stock dividends, and other adjustments described in Article VI hereof).
The aggregate number of Shares as to which Incentive Options may be granted from
time to time shall be as indicated in Schedule A (subject to adjustment for
stock splits, stock dividends and other adjustments described in Article VI
hereof).

 

Shares subject to Options that are forfeited, terminated, expire unexercised,
canceled by agreement of the Company and the Participant (whether for the
purpose of repricing such Options or otherwise), settled in cash in lieu of
Common Stock or in such manner that all or some of the Shares covered by such
Options are not issued to a Participant (or, if issued to the Participant, are
returned to the Company by the Participant pursuant to a right of repurchase or
right of first refusal exercised by the Company), shall immediately become
available for Options. In addition, if the exercise price of any Option is
satisfied by tendering Shares to the Company (by actual delivery or
attestation), only the number of Shares issued net of the Shares tendered shall
be deemed delivered for purposes of determining the maximum number of Shares
available for Options.

 

Subject to the provisions of Article VI, the aggregate number of Shares as to
which Incentive Options may be granted shall be subject to change only by means
of an amendment of the Plan duly adopted by the Company and approved by the
stockholders of the Company within one year before or after the date of the
adoption of any such amendment.

 

III.ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum at any meeting thereof (including by telephone
conference) and the acts of a majority of the members present, or acts approved
in writing by a majority of the entire Committee without a meeting, shall be the
acts of the Committee for purposes of this Plan. The Committee may authorize one
or more of its members or an officer of the Company to execute and deliver
documents on behalf of the Committee. A member of the Committee shall not
exercise any discretion respecting himself or herself under the Plan. The Board
shall have the authority to remove or replace any member of, and to fill any
vacancy on, the Committee upon notice to the Committee and the affected member,
if any. Any member of the Committee may resign upon notice to the Board. If
permitted by applicable law, and in accordance with any such law, the Committee
may allocate among one or more of its members, or may delegate to one or more of
its agents, such duties and responsibilities as it determines.

 

17

 

 

Subject to the provisions of the Plan, the Committee is authorized to:

 

A.interpret the provisions of the Plan or of any Option or Option Agreement and
to make all rules and determinations which it deems necessary or advisable for
the administration of the Plan;

 

B.determine which employees of the Company or of an Affiliate shall be
designated as Eligible Employees and which of the Eligible Employees shall be
granted Options;

 

C.determine the Key Non-Employees to whom Nonstatutory Options shall be granted;

 

D.determine whether the Option to be granted shall be an Incentive Option or
Nonstatutory Option;

 

E.determine the number of Shares for which an Option or Options shall be
granted;

 

F.provide for the acceleration of the right to exercise an Option (or portion
thereof); and

 

G.specify the terms and conditions upon which Options may be granted;

 

provided, however, that with respect to Incentive Options, all such
interpretations, rules, determinations, terms, and conditions shall be made and
prescribed in the context of preserving the tax status of the Incentive Options
as “incentive stock options” within the meaning of Section 422 of the Code.

 

The Committee may delegate to the chief executive officer and to other senior
officers of the Company or its Affiliates its duties under the Plan pursuant to
such conditions or limitations as the Committee may establish, except that only
the Committee may select, and grant Options to, Participants who are subject to
Section 16 of the Exchange Act. All determinations of the Committee shall be
made by a majority of its members. No member of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Option.

 

IV.ELIGIBILITY FOR PARTICIPATION

 

The Committee may, at any time and from time to time, grant one or more Options
to one or more Eligible Employees or Key Non-Employees and may designate the
number of Shares to be subject to each Option so granted, provided, however,
that (i) each Participant receiving an Incentive Option must be an Eligible
Employee of the Company or of an Affiliate at the time an Incentive Option is
granted; (ii) no Incentive Options shall be granted after the expiration of ten
(10) years from the earlier of the date of the adoption of the Plan by the
Company or the approval of the Plan by the stockholders of the Company; and
(iii) the fair market value of the Shares (determined at the time the Option is
granted) as to which Incentive Options are exercisable for the first time by any
Eligible Employee during any single calendar year (under the Plan and under any
other incentive option plan of the Company or an Affiliate) shall not exceed
$100,000.

 

18

 

 

Notwithstanding the foregoing, if the Company is or becomes subject to Section
16 of the Exchange Act, then no individual who is a member of the Committee
shall be eligible to receive an Option, unless the Board determines that the
grant of the Option satisfies the then current Rule 16b-3 requirements under the
Exchange Act. If the Company is not subject to Section 16 of the Exchange Act,
then no individual who is a member of the Committee shall be eligible to receive
an Option under the Plan unless the granting of such Option shall be approved by
the Committee, with all of the members voting thereon being disinterested
members. For the purpose of this Article IV, a “disinterested member” shall be
any member who shall not then be, or at any time within the year prior thereto
have been, granted an Option under the Plan or any other plan of the Company or
an Affiliate, other than an Option granted under a formula plan established by
the Company or an Affiliate.

 

Notwithstanding any of the foregoing provisions, (i) the Committee may authorize
the grant of an Option to a person not then in the employ of or serving as a
director, consultant, or independent contractor of the Company or of an
Affiliate, conditioned upon such person becoming eligible to become a
Participant at or prior to the execution of the Option Agreement evidencing the
actual grant of such Option; and (ii) if the Company is not subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, then the
Committee may authorize the grant of an Option under this Plan to a person who
resides in the State of California only if such grant meets the requirements of
Section 25102(o) of the California Securities Law.

 

V.TERMS AND CONDITIONS OF OPTIONS

 

Each Option shall be set forth in an Option Agreement, duly executed on behalf
of the Company and by the Participant to whom such Option is granted. Except for
the setting of the Option price under Paragraph A, no Option shall be granted
and no purported grant of any Option shall be effective until such Option
Agreement shall have been duly executed on behalf of the Company and by the
Participant. Each such Option Agreement shall be subject to at least the
following terms and conditions:

 

A.OPTION PRICE

 

In the case of a Nonstatutory Option and in the case of an Incentive Option, and
if, for such Incentive Option, the Participant owns directly or by reason of the
applicable attribution rules ten percent (10%) or less of the total combined
voting power of all classes of stock of the Company, the Option price per share
of the Shares covered by each such Nonstatutory Option or Incentive Option shall
be not less than the Fair Market Value of the Shares on the date of the grant of
the Option. In all other cases of Incentive Options, the Option price shall be
not less than one hundred ten percent (110%) of the Fair Market Value on the
date of grant.

 

B.NUMBER OF SHARES

 

Each Option shall state the number of Shares to which it pertains.

 

19

 

 

C.TERM OF OPTION

 

Each Incentive Option shall terminate not more than ten (10) years from the date
of the grant thereof, or at such earlier time as the Option Agreement may
provide, and shall be subject to earlier termination as herein provided, except
that if the Option price is required under Paragraph A of this Article V to be
at least one hundred ten percent (110%) of Fair Market Value, each such
Incentive Option shall terminate not more than five (5) years from the date of
the grant thereof, and shall be subject to earlier termination as herein
provided.

 

D.DATE OF EXERCISE

 

Upon the authorization of the grant of an Option, or at any time thereafter, the
Committee may, subject to the provisions of Paragraph C of this Article V,
prescribe the date or dates on which the Option becomes exercisable, and may
provide that the Option rights become exercisable in installments over a period
of years, and/or upon the attainment of stated goals. Unless the Committee
otherwise provides in writing, or unless otherwise required by law (including,
if applicable, the Uniformed Services Employment and Reemployment Rights Act),
the date or dates on which the Option becomes exercisable shall be tolled during
any unpaid leave of absence. It is expressly understood that Options hereunder
shall, unless otherwise provided for in writing by the Committee, be granted in
contemplation of, and earned by the Participant through the completion of,
future employment or service with the Company.

 

E.MEDIUM OF PAYMENT

 

The Option price shall be paid on the date of purchase specified in the notice
of exercise, as set forth in Paragraph I. It shall be paid in such form
(permitted by Section 422 of the Code in the case of Incentive Options) as the
Committee shall, either by rules promulgated pursuant to the provisions of
Article III of the Plan, or in the particular Option Agreement, provide.

 

F.TERMINATION OF EMPLOYMENT

 

1.A Participant who ceases to be an employee or Key Non-Employee of the Company
or of an Affiliate for any reason other than death, Disability, or termination
for cause, may exercise any Option granted to such Participant, to the extent
that the right to purchase Shares thereunder has become exercisable by the date
of such termination, but only within 3 months (or such other period of time as
the Committee may determine, with such determination in the case of an Incentive
Option being made at the time of the grant of the Option and not exceeding three
(3) months) after such date, or, if earlier, within the originally prescribed
term of the Option, and subject to the conditions that (i) no Option shall be
exercisable after the expiration of the term of the Option and (ii) unless the
Committee otherwise provides, no Option that has not become exercisable by the
date of such termination shall at any time thereafter be or become exercisable.
A Participant's employment shall not be deemed terminated by reason of a
transfer to another employer which is the Company or an Affiliate.

 

20

 

 

2.A Participant who ceases to be an employee or Key Non-Employee for cause
shall, upon such termination, cease to have any right to exercise any Option.
For purposes of this Plan, cause shall be as defined in any employment or other
agreement between the Participant and the Company (or an Affiliate) or, if there
is no such agreement or definition therein, cause shall be defined to include
(i) a Participant’s theft or embezzlement, or attempted theft or embezzlement,
of money or property of the Company or of an Affiliate, a Participant’s
perpetration or attempted perpetration of fraud, or a Participant’s
participation in a fraud or attempted fraud, on the Company or an Affiliate or a
Participant’s unauthorized appropriation of, or a Participant’s attempt to
misappropriate, any tangible or intangible assets or property of the Company or
an Affiliate; (ii) any act or acts by a Participant of disloyalty, dishonesty,
misconduct, moral turpitude, or any other act or acts by a Participant injurious
to the interest, property, operations, business or reputation of the Company or
an Affiliate; (iii) a Participant’s commission of a felony or any other crime
the commission of which results in injury to the Company or an Affiliate;
(iv) any violation of any restriction on the disclosure or use of confidential
information of the Company or an Affiliate, client, customer, prospect, or
merger or acquisition target, or on competition with the Company or an Affiliate
or any of its businesses as then conducted; or (v) any other action that the
Board or the Committee, in their sole discretion, may deem to be sufficiently
injurious to the interests of the Company or an Affiliate to constitute
substantial cause for termination. The determination of the Board or the
Committee as to the existence of cause shall be conclusive and binding upon the
Participant and the Company.

 

3.Except as the Committee may otherwise expressly provide or determine
(consistent with Section 422 of the Code, if applicable), a Participant who is
absent from work with the Company or an Affiliate because of temporary
disability (any disability other than a permanent and total Disability as
defined at Paragraph B(7) of Article I hereof), or who is on leave of absence
for any purpose permitted by the Company or by any authoritative interpretation
(i.e., regulation, ruling, case law, etc.) of Section 422 of the Code, shall
not, during the period of any such absence, be deemed, by virtue of such absence
alone, to have terminated his or her employment or relationship with the Company
or with an Affiliate. For purposes of Incentive Options, no leave of absence may
exceed ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract (or the Committee approves such longer leave
of absence, in which event the Incentive Option held by the Participant shall be
treated for tax purposes as a Nonstatutory Option on the date that is six (6)
months following the first day of such leave).

 

4.Paragraph F(1) shall control and fix the rights of a Participant who ceases to
be an employee or Key Non-Employee of the Company or of an Affiliate for any
reason other than death, Disability, or termination for cause, and who
subsequently becomes Disabled or dies. Nothing in Paragraphs G and H of this
Article V shall be applicable in any such case except that, in the event of such
a subsequent Disability or death within the 3 month period after the termination
of employment or, if earlier, within the originally prescribed term of the
Option, the Participant or the Participant's estate or personal representative
may exercise the Option permitted by this Paragraph F, in the event of
Disability, within 12 months after the date that the Participant ceased to be an
employee or Key Non-Employee of the Company or of an Affiliate or, in the event
of death, within 12 months after the date of death of such Participant.

21

 

 

 

G.TOTAL AND PERMANENT DISABILITY

 

A Participant who ceases to be an employee or Key Non-Employee of the Company or
of an Affiliate by reason of Disability may exercise any Option granted to such
Participant (i) to the extent that the right to purchase Shares thereunder has
become exercisable on or before the date such Participant becomes Disabled as
determined by the Committee, and (ii) if the Option becomes exercisable
periodically under Paragraph D, to the extent of any additional rights that
would have become exercisable had the Participant not become so Disabled until
after the close of business on the next periodic exercise date.

 

A Disabled Participant, or his estate or personal representative, shall exercise
such rights, if at all, only within a period of not more than 12 months after
the date that the Participant became Disabled as determined by the Committee
(notwithstanding that the Participant might have been able to exercise the
Option as to some or all of the Shares on a later date if the Participant had
not become Disabled) or, if earlier, within the originally prescribed term of
the Option.

 

H.DEATH

 

In the event that a Participant to whom an Option has been granted ceases to be
an employee or Key Non-Employee of the Company or of an Affiliate by reason of
such Participant's death, such Option, to the extent that the right is
exercisable but not exercised on the date of death, may be exercised by the
Participant's estate or personal representative within 12 months after the date
of death of such Participant or, if earlier, within the originally prescribed
term of the Option, notwithstanding that the decedent might have been able to
exercise the Option as to some or all of the Shares on a later date if the
Participant were alive and had continued to be an employee or Key Non-Employee
of the Company or of an Affiliate.

 

I.EXERCISE OF OPTION AND ISSUE OF STOCK

 

Options shall be exercised by giving written notice to the Company. Such written
notice shall: (l) be signed by the person exercising the Option, (2) state the
number of Shares with respect to which the Option is being exercised, (3)
contain the warranty required by paragraph M of this Article V, and (4) specify
a date (other than a Saturday, Sunday or legal holiday) not less than five (5)
nor more than ten (10) days after the date of such written notice, as the date
on which the Shares will be purchased. Such tender and conveyance shall take
place at the principal office of the Company during ordinary business hours, or
at such other hour and place agreed upon by the Company and the person or
persons exercising the Option. On the date specified in such written notice
(which date may be extended by the Company in order to comply with any law or
regulation which requires the Company to take any action with respect to the
Option Shares prior to the issuance thereof, whether pursuant to the provisions
of Article VI or otherwise), the Company shall accept payment for the Option
Shares, and shall deliver to the person or persons exercising the Option in
exchange therefor an appropriate certificate or certificates for fully paid
non-assessable Shares. In the event of any failure to pay for the number of
Shares specified in such written notice on the date set forth therein (or on the
extended date as above provided), the right to exercise the Option shall
terminate with respect to such number of Shares, but shall continue with respect
to the remaining Shares covered by the Option and not yet acquired pursuant
thereto.

 

22

 

 

J.RIGHTS AS A STOCKHOLDER

 

No Participant to whom an Option has been granted shall have rights as a
stockholder with respect to any Shares covered by such Option except as to such
Shares as have been issued to or registered in the Company's share register in
the name of such Participant upon the due exercise of the Option and tender of
the full Option price.

 

K.ASSIGNABILITY AND TRANSFERABILITY OF OPTION

 

Unless both (i) an Option is transferred as part of estate planning, is
compliant with the exemption set forth under Section 12(g) of the Exchange Act
(Release No. 34-56887) and the provisions of 17 C.F.R. 230.701 and the
Participant retains any voting rights associated with the Option and (ii)
otherwise permitted by the Code and by Rule 16b-3 of the Exchange Act, if
applicable, an Option granted to a Participant shall not be transferable by the
Participant and shall be exercisable, during the Participant's lifetime, only by
such Participant or, in the event of the Participant’s incapacity, his guardian
or legal representative. Except as otherwise permitted herein, such Option shall
not be assigned, pledged or hypothecated in any way (whether by operation of law
or otherwise) and shall not be subject to execution, attachment, or similar
process. Any attempted transfer, assignment, pledge, hypothecation or other
disposition of any Option or of any rights granted thereunder contrary to the
provisions of this Paragraph K, or the levy of any attachment or similar process
upon an Option or such rights, shall be null and void.

 

L.OTHER PROVISIONS

 

The Option Agreement for an Incentive Option shall contain such limitations and
restrictions upon the exercise of the Option as shall be necessary in order that
such Option qualifies as an “incentive stock option” within the meaning of
Section 422 of the Code. Further, the Option Agreements authorized under the
Plan shall be subject to such other terms and conditions including, without
limitation, restrictions upon the exercise of the Option, as the Committee shall
deem advisable and which, in the case of Incentive Options, are not inconsistent
with the requirements of Section 422 of the Code.

 



23

 

 

M.PURCHASE FOR INVESTMENT

 

Unless the Shares to be issued upon the particular exercise of an Option shall
have been effectively registered under the Securities Act of 1933, as now in
force or hereafter amended, the Company shall be under no obligation to issue
the Shares covered by such exercise unless and until the following conditions
have been fulfilled. In accordance with the direction of the Committee, the
persons who exercise such Option shall warrant to the Company that, at the time
of such exercise, such persons are acquiring their Option Shares for investment
and not with a view to, or for sale in connection with, the distribution of any
such Shares, and shall make such other representations, warranties,
acknowledgments and/or affirmations, if any, as the Committee may require. In
such event, the persons acquiring such Shares shall be bound by the provisions
of the following legend (or similar legend) which shall be endorsed upon the
certificate(s) evidencing their Option Shares issued pursuant to such exercise.

 

“The shares represented by this certificate have been acquired for investment
and they may not be sold or otherwise transferred by any person, including a
pledgee, in the absence of an effective registration statement for the shares
under the Securities Act of 1933 or an opinion of counsel satisfactory to the
Company that an exemption from registration is then available.”

 

“The shares of stock represented by this certificate are subject to the terms
and conditions of a certain Stock Option Agreement by and between the Company
and the optionee. A copy of the Agreement is on file in the office of the
Secretary of the Company. The Agreement provides, among other things, for
restrictions upon the holder's right to transfer the shares represented hereby,
and for certain prior rights to purchase and certain obligations to sell the
shares of common stock evidenced by this certificate at a designated purchase
price determined in accordance with certain procedures. Any attempted transfer
of these shares other than in compliance with the Agreement shall be void and of
no effect. By accepting the shares of stock evidenced by this certificate, any
permitted transferee agrees to be bound by all of the terms and conditions of
said Agreement.”

 

Without limiting the generality of the foregoing, the Company may delay issuance
of the Shares until completion of any action or obtaining any consent that the
Company deems necessary under any applicable law (including without limitation
state securities or “blue sky” laws).

 

VI.ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; SALE OF COMPANY

 

If the outstanding Shares of the Company are changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another entity by reason of any reorganization, merger, or consolidation, or if
a change is made to the Common Stock of the Company by reason of any
recapitalization, reclassification, change in par value, stock split, reverse
stock split, combination of shares or dividend payable in capital stock, or the
like, the Company shall make adjustments to such Options (including, by way of
example and not by way of limitation, the grant of substitute options under the
Plan or under the plan of such other entity) as it may determine to be
appropriate under the circumstances, and, in addition, appropriate adjustments
shall be made in the number and kind of shares or securities and in the option
price per share or security subject to outstanding options under the Plan or
under the plan of such successor entity. No such adjustment shall be made which
shall, within the meaning of Sections 424 and 409A of the Code, as applicable,
constitute such a modification, extension, or renewal of an option as to cause
the adjustment to be considered as the grant of a new option.

 

24

 

 

Notwithstanding anything herein to the contrary, the Company may, in its sole
discretion, accelerate the timing of the exercise provisions of any Option in
the event of (i) the adoption of a plan of merger or consolidation under which a
majority of the Shares of the Company would be eliminated, or (ii) a sale or
exchange of all or any portion of the Company’s assets or equity securities.
Alternatively, the Company may, in its sole discretion and without the consent
of the Participants, provide for one or more of the following: (i) the
assumption of the Plan and outstanding Options by the surviving entity or its
parent; (ii) the substitution by the surviving entity or its parent of Options
with substantially the same terms for such outstanding Options; (iii) immediate
exercisability of such outstanding Options followed by cancellation of such
Options; and (iv) settlement of the intrinsic value of the outstanding vested
Options in cash or cash equivalents or equity followed by the cancellation of
all Options (whether or not then vested or exercisable). In connection with any
such transaction, each Participant shall, to the extent so provided under the
definitive transaction agreement, (i) join on a pro rata basis in all purchase
price adjustments, contingent payments, indemnification and other obligations of
the Company’s equityholders in connection with such transaction, (ii) be bound
by the appointment of any equityholder representative who shall represent the
Company’s equityholders under the definitive transaction agreement as the
representative, agent, proxy, and attorney-in-fact for the Participant, with the
power and authority to act on the Participant’s behalf with respect to the
definitive transaction agreement, and (iii) execute such additional agreements
or documentation, if any, as may be required under the definitive transaction
agreement to reflect the foregoing or the treatment of the Participant’s
Options, including without limitation, letters of transmittal or cash-out
agreements.

 

Upon a business combination by the Company or any of its Affiliates with any
corporation or other entity through the adoption of a plan of merger or
consolidation or a share exchange or through the purchase of all or
substantially all of the capital stock or assets of such other corporation or
entity, the Board or the Committee may, in its sole discretion, grant Options
pursuant hereto to all or any persons who, on the effective date of such
transaction, hold outstanding options to purchase securities of such other
corporation or entity and who, on and after the effective date of such
transaction, will become employees or directors of, or consultants to, the
Company or its Affiliates. The number of Shares subject to such substitute
Options shall be determined in accordance with the terms of the transaction by
which the business combination is effected. Notwithstanding the other provisions
of this Plan, the other terms of such substitute Options shall be substantially
the same as or economically equivalent to the terms of the options for which
such Options are substituted, all as determined by the Board or by the
Committee, as the case may be. Upon the grant of substitute Options pursuant
hereto, the options to purchase securities of such other corporation or entity
for which such Options are substituted shall be canceled immediately.

 

VII.DISSOLUTION OR LIQUIDATION OF THE COMPANY

 

Upon the dissolution or liquidation of the Company other than in connection with
a transaction to which the preceding Article VI is applicable, all Options
granted hereunder shall terminate and become null and void; provided, however,
that if the rights of a Participant under the applicable Options have not
otherwise terminated and expired, the Participant shall have the right
immediately prior to such dissolution or liquidation to exercise any Option
granted hereunder to the extent that the right to purchase shares thereunder has
become exercisable as of the date immediately prior to such dissolution or
liquidation.

 

25

 

 

VIII.TERMINATION OF THE PLAN

 

The Plan shall terminate (10) years from the earlier of the date of its adoption
or the date of its approval by the stockholders. The Plan may be terminated at
an earlier date by vote of the stockholders or the Board; provided, however,
that any such earlier termination shall not affect any Options granted or Option
Agreements executed prior to the effective date of such termination. Except as
may otherwise be provided for under Articles VI and VII, and notwithstanding the
termination of the Plan, any Options granted prior to the effective date of the
Plan's termination may be exercised until the earlier of (i) the date set forth
in the Option Agreement, or (ii) in the case of Incentive Options, ten (10)
years from the date the Option is granted, and the provisions of the Plan with
respect to the full and final authority of the Committee under the Plan shall
continue to control.

 

IX.AMENDMENT OF THE PLAN AND AWARDS

 

The Plan may be amended by the Board and such amendment shall become effective
upon adoption by the Board; provided, however, that any amendment shall be
subject to the approval of the stockholders of the Company at or before the next
annual meeting of the stockholders of the Company if such stockholder approval
is required by the Code, any federal or state law or regulation, the rules of
any stock exchange or automated quotation system on which the Shares may be
listed or quoted, or if the Board, in its discretion, determines to submit such
changes to the Plan to its stockholders for approval. Further, no amendment to
the Plan which reduces the Option exercise price below that provided for in
Article V of the Plan shall be effective unless it is approved by the
stockholders of the Company.

 

The Board may amend the terms of any Option theretofore granted, prospectively
or retroactively, but no such amendment shall (a) materially impair the rights
of any Participant without his or her consent or (b) except for adjustments made
pursuant to Article VI, reduce the exercise price of outstanding Options or
cancel or amend outstanding Options for the purpose of repricing, replacing, or
regranting such Options with an exercise price that is less than the exercise
price of the original Options or cancel or amend outstanding Options with an
exercise price that is greater than the Fair Market Value of a Share for the
purpose of exchanging such Options for cash without stockholder approval.

 

X.EMPLOYMENT RELATIONSHIP

 

Nothing herein contained shall be deemed to prevent the Company or an Affiliate
from terminating the employment of a Participant, nor to prevent a Participant
from terminating the Participant's employment with the Company or an Affiliate,
unless otherwise limited by an agreement between the Company (or an Affiliate)
and the Participant.

 



26

 

 

XI.INDEMNIFICATION OF COMMITTEE

 

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee shall, to
the extent permitted by the laws of the State of Delaware, be indemnified by the
Company against all reasonable expenses, including attorneys' fees, actually and
reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken by them as members of the
Committee and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that the Committee member is liable for gross
negligence or willful misconduct in the performance of his or her duties. To
receive such indemnification, a Committee member must first offer in writing to
the Company the opportunity, at its own expense, to defend any such action, suit
or proceeding.

 

XII.MITIGATION OF EXCISE TAX

 

Unless otherwise provided for in the Option Agreement or in any other agreement
between the Company (or an Affiliate) and the Participant, if any payment or
right accruing to a Participant under this Plan (without the application of this
Article XII), either alone or together with other payments or rights accruing to
the Participant from the Company or an Affiliate would constitute a “parachute
payment” (as defined in Section 280G of the Code and regulations thereunder),
such payment or right shall be reduced to the largest amount or greatest right
that will result in no portion of the amount payable or right accruing under the
Plan being subject to an excise tax under Section 4999 of the Code or being
disallowed as a deduction under Section 280G of the Code. The determination of
whether any reduction in the rights or payments under this Plan is to apply
shall be made by the Company. The Participant shall cooperate in good faith with
the Company in making such determination and providing any necessary information
for this purpose.

 

XIII.SAVINGS CLAUSE

 

This Plan is intended to comply in all respects with applicable law and
regulations, including, (i) with respect to those Participants who are officers
or directors for purposes of Section 16 of the Exchange Act, Rule 16b-3 of the
Securities and Exchange Commission, if applicable, (ii) Section 402 of the
Sarbanes-Oxley Act, if applicable, and (iii) Code Section 409A. In case any one
or more provisions of this Plan shall be held invalid, illegal, or unenforceable
in any respect under applicable law and regulation (including Rule 16b-3 and
Code Section 409A), the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and the invalid,
illegal, or unenforceable provision shall be deemed null and void; however, to
the extent permitted by law, any provision that could be deemed null and void
shall first be construed, interpreted, or revised retroactively to permit this
Plan to be construed in compliance with all applicable law (including Rule 16b-3
and Code Section 409A) so as to foster the intent of this Plan. Notwithstanding
anything herein to the contrary, with respect to Participants who are officers
and directors for purposes of Section 16 of the Exchange Act, no grant of an
Option to purchase Shares shall permit unrestricted ownership of Shares by the
Participant for at least six (6) months from the date of the grant of such
Option, unless the Board determines that the grant of such Option to purchase
Shares otherwise satisfies the then current Rule 16b-3 requirements.

 



27

 

 

XIV.WITHHOLDING

 

Except as otherwise provided by the Committee,

 

A.the Company shall have the power and right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy the minimum
federal, state, and local taxes required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of this Plan; and

 

B.in the case of any taxable event hereunder, a Participant may elect, subject
to the approval in advance by the Committee, to satisfy the withholding
requirement, if any, in whole or in part, by having the Company withhold Shares
of Common Stock that would otherwise be transferred to the Participant having a
Fair Market Value, on the date the tax is to be determined, equal to the minimum
marginal tax that could be imposed on the transaction. All elections shall be
made in writing and signed by the Participant.

 

XV.EFFECTIVE DATE

 

This Plan shall become effective upon adoption by the Board, provided that the
adoption of the Plan shall be subject to the approval of the stockholders of the
Company if such stockholder approval is required by the Code, any federal or
state law or regulations, the rules of any stock exchange or automated quotation
system on which the Shares may be listed or quoted, or if the Board, in its
discretion, desires to submit the Plan to its stockholders for approval.

 

XVI.FOREIGN JURISDICTIONS

 

To the extent the Committee determines that the restrictions imposed by the Plan
preclude the achievement of the material purposes of the Plan in jurisdictions
outside the United States of America, the Committee in its discretion may modify
those restrictions as it determines to be necessary or appropriate to conform to
applicable requirements or practices of jurisdictions outside of the United
States of America.

 

XVII.GOVERNING LAW

 

This Plan shall be governed by the laws of the State of Delaware and construed
in accordance therewith.

 

Amended and Restated this 1st day of January, 2020.

 

28

 

 

Exhibit 2 to Stock Option Agreement

 

Fair Market Value of the Shares as of the Grant Date: [US$2.65 ][REVIEW AND
UPDATE AS NECESSARY]

 

29

 

Exhibit 3 to Stock Option Agreement

 

Protective Policies

 

4STANDARDS OF CONDUCT

 

4.1Code of Ethics

 

All CuriosityStream employees must abide by the company’s Code of Ethics, which
is designed to deter wrongdoing and to promote professional and ethical conduct
among all CuriosityStream employees. In addition to other policies relating to
ethics, such as those regarding confidentiality and conflict of interest,
employees agree to:

 

(a) act with honesty and integrity in general;

(b) comply with applicable laws, rules and regulations of governmental
authorities and regulatory agencies;

(c) act in good faith, responsibly, with due care, competence or diligence, and
avoid misrepresentation of facts; and

(d) promote ethical behavior in the work environment and report any illegal or
unethical conduct by any employee to the reporting employee’s manager or the
General Counsel.

 

Any violation by full-time, part-time or temporary employees of any of these
obligations will constitute grounds for termination of employment at
CuriosityStream among other remedies.

 

4.2Information Security

 

The company has developed and implemented a comprehensive written information
security program (WISP), to create effective administrative, technical and
physical safeguards to protect the personal information it collects, creates,
uses and maintains. The up-to-date WISP is attached hereto and incorporated by
reference and posted on the company Intranet site.

 

4.3Confidentiality

 

All employees of CuriosityStream have an obligation to maintain the
confidentiality of non-public information and to use such information only in
the course of employment. In particular:

 

(a) During and after employment by CuriosityStream, employees may not disclose
any confidential information to anyone outside of CuriosityStream, and may not
use (or permit anyone else to use) any such information, except as required in
the course of performing work for CuriosityStream or as required by law.

 

(b) Prior to conclusion of employment at CuriosityStream, employees must return
to CuriosityStream confidential information (all originals and copies) embodied
in any form (including without limitation, paper, electronic, digital and the
like).

 

(c) All trade secrets, inventions, writing or other asset, property or
information developed or created in the course of employment with
CuriosityStream is the property of CuriosityStream and employees may not
exercise any ownership of such information or creation.

 



30

 

 

(d) Knowledge of confidential, proprietary or competitive information gained
through the course of employment with CuriosityStream should be handled with
discretion. Employees may not talk to the press on any CuriosityStream-related
matter. Employees contacted by the press are required to contact their manager
who will coordinate CuriosityStream’s response with senior management.

 

(e) The personal information of individuals, such as other employees or
customers of the company, constitutes confidential and sensitive information and
is subject to the specific policies set forth in the company’s WISP, referred to
and incorporated by reference in Section 4.2 of this Handbook, and posted
separately on the company Intranet.

 

4.4Conflict of Interest

 

The term “conflict of interest” encompasses any interest that is, or might be,
adverse to the best interests of CuriosityStream, or that influences, or might
influence, any employee to act in a manner other than in the best interests of
CuriosityStream.

 

Employees should not take part in activities that could give rise to a conflict
of interest, or the appearance of a conflict of interest, between an employee
and CuriosityStream. Examples include:

 

●Evaluation by an employee of a bid presented to CuriosityStream in which the
employee has a financial interest;

 

●Acceptance by an employee of a gift or other substantial benefit (in excess of
$250 or valued in excess of $250) from another party who does business with
CuriosityStream;

 

●Diverting or rejecting an opportunity for CuriosityStream, if the employee
takes this action to benefit himself or herself directly or indirectly.

 

Not all outside interests of employees, whether in business, professions or
vocations pursued for personal reasons rather than for the benefit of
CuriosityStream, constitute a conflict of interest. An individual’s position and
area of responsibility will largely determine whether an outside interest or
outside work constitutes a conflict of interest. The prime requirement is
disclosure so that appropriate personnel may evaluate the possibility of
conflict and take necessary remedial actions, but employees should avoid even
apparent conflicts of interest.

 

An employee considering an outside business or other activity, accepting a gift
or benefit, or any situation that might give rise to a conflict of interest or
appearance of conflict of interest should discuss the matter with his/her
manager and the General Counsel. If it is determined that a conflict of interest
exists or could arise, CuriosityStream may require an employee to either divest
himself or herself of the outside conflicting interest, or to resign from his or
her position at CuriosityStream.

 

4.5Use of Facilities and Equipment

 

Company property, such as equipment, vehicles, telephones, computers and
software are provided for business use. Personal use of facilities and equipment
must be kept to a minimum and must not interfere with work responsibilities.
Company property must be used in the manner for which it was intended. Upon
termination, employees are required to surrender any company property they
possess. Violations of these policies could result in disciplinary action up to
and including termination.

 

31

 

 

[FOR LISTED PARTICIPANTS ONLY]

Annex B

Accelerated Option Vesting for Listed Participants

 

If the Optionee’s employment is terminated by the Company or any of its
Subsidiaries or any successor other than for Cause (as defined below), or by the
Optionee with Good Reason (as defined below), in each case, during the two-year
period following the Closing Date (as defined in the Merger Agreement), then (1)
any portion of the New Option then held by the Optionee that is then unvested
shall immediately vest in full, and (2) the New Option then held by the Optionee
(whether vested pursuant to this Annex B or otherwise) shall remain outstanding
and exercisable until the earlier of (a) three (3) months after the effective
date of the Optionee’s termination of employment and (ii) the expiration of the
term of the New Option.

 

“Cause” means: (a) the Optionee’s commission of any material crime involving
fraud, theft, or false statements or any crime that is a felony; (b) the
Optionee’s breach of fiduciary duty, willful misconduct or gross negligence in
performing the Optionee’s employment-related duties for the Company or any of
its Subsidiaries that is not cured, if susceptible to cure, within 30 days
following written notice to the Optionee of such failure; (c) the Optionee’s
willful and continued failure to perform the Optionee’s material
employment-related duties for the Company or any of its Subsidiaries that is not
cured, if susceptible to cure, within 30 days following written notice to the
Optionee of such failure; (d) the Optionee’s willful violation of any material
policy of the Company or any of its Subsidiaries as in effect from time to time
(including, without limitation, policies governing discrimination or harassment)
that is not cured, if susceptible to cure, within 30 days following written
notice to the Optionee of such failure; (e) the Optionee’s illegal possession of
a controlled substance, use of illegal drugs, repetitive abuse of alcohol, or
other behavior that materially interferes with the performance of the Optionee’s
duties to the Company or its subsidiaries or that compromises the integrity and
reputation of the Optionee or the Company or its subsidiaries; or (f) the
Optionee’s material breach of any noncompetition or nonsolicitation agreement to
which the Optionee is a party with the Company or any of its Subsidiaries.

 

“Good Reason” means, in the absence of a written consent of the Optionee: (a) a
material diminution of the Optionee’s duties, title, authority, reporting lines
or responsibilities (it being understood and agreed that any changes to the
Optionee’s duties, title, authority, reporting lines or responsibilities in
connection with the transactions contemplated by the Merger Agreement that are
instituted on or prior to the Effective Time shall not constitute Good Reason);
(b) a material reduction of the Optionee’s annual base salary or annual target
bonus opportunity; or (c) a material breach by the Company or any of its
Subsidiaries of any written agreement between the Optionee, on the one hand, and
the Company or any of its Subsidiaries, on the other hand; provided, however,
that, it shall be a prerequisite of any such termination for Good Reason that
the Optionee shall have given the Company written notice within thirty (30) days
following the event or events giving rise to Good Reason, specifying in
reasonable detail the nature and circumstances of such Good Reason, and given
the Company thirty (30) days to cure any such Good Reason prior to any such
termination (the “Good Reason Cure Period”). If the Company fails to remedy the
condition constituting Good Reason during the Good Reason Cure Period, the
Optionee’s termination of employment must occur, if at all, within thirty (30)
days following such Good Reason Cure Period for such termination as a result of
such condition to constitute a termination for Good Reason. If the Company cures
the Good Reason event during the Good Reason Cure Period, then Good Reason shall
be deemed to have not occurred.

 

 



 



 